In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00086-CV




           IN RE TARA BROOK TYNDELL




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       On October 13, 2015, Tara Brook Tyndell filed a petition for writ of mandamus and a

motion for emergency relief. The motion for emergency relief requests that this Court stay any

and all underlying proceedings pending this Court’s ruling on the petition.

       After reviewing the relator’s petition and motion, this Court is of the opinion that the

temporary relief should be granted and that all proceedings and activities in the trial court should

be stayed pending the ruling of this Court on relator’s petition for writ of mandamus.

       Now, therefore, it is ordered that all proceedings and activities in cause number 76,122 in

the 196th Judicial District Court of Hunt County, Texas, are hereby stayed pending the ruling of

this Court on the mandamus before us in this case.

       We direct the real party in interest to file a response to this petition for writ of mandamus,

to be received by this Court on or before October 28, 2015.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: October 15, 2015




                                                 2